Exhibit 10.29
 
 
Executive Compensation
 
 
On January 12, 2005, the Benefits and Compensation Committee of the Board of
Directors approved the following 2005 base salaries and 2004 performance-based
bonuses for the Company’s executive officers. The bonus for 2004 was paid in
early 2005 and was based on the Company’s performance against budgeted net
income for 2004.
 
 
 
Executive Officer
   
2005 Annual
Base Salary
   
2004 Performance-Based Bonus
                 
Joseph W. Evans
Chairman, President and Chief Executive Officer
 
$
265,000
 
$
132,500
                 
J. Daniel Speight
Vice Chairman, Chief Financial Officer and Secretary
 
$
225,000
 
$
112,500
                 
Stephen W. Doughty
 
$
225,000
 
$
112,500
                 
J. Thomas Wiley, Jr.
 
$
225,000
 
$
112,500
 

 
    The Committee also established the Company’s 2005 bonus policy. If specified
net income and deposit growth targets are met and assuming continued
satisfactory performance in the areas of regulatory compliance, risk and
operational management and pursuit of strategic objectives, an initial bonus
opportunity of 70% of base salary will be available to the executives listed
above. If net income and deposit growth for 2005 fall short of budget but are
above a 90% “floor” for payment, each of these executives will receive a portion
of his initial bonus opportunity that represents the percentage of the
difference between the “floor” and budget represented by the actual net income
or deposit growth for the year. For example, if actual net income represents 95%
of budget, an executive would be entitled to receive 50% of his initial 70%
bonus opportunity.
 
    An additional bonus pool was also authorized for these executives and two
others (subject to expansion to include other executives depending on their
respective segment’s performance against budget). The additional bonus pool will
consist of 30% of the amount by which the Company’s net income exceeds budget
and will be prorated among the participating executives based on their
respective initial bonus opportunities.
 


 
